Title: To Alexander Hamilton from Thomas Newton, Junior, 18 July 1791
From: Newton, Thomas, Jr.
To: Hamilton, Alexander



Norfolk [Virginia] July 18th. 1791
Sir

Since I wrote you of the 8th I have been to Cape Henry & took a veiw of the place for fixing the Light house. The Sands are much shifted since laying of the two acres. I had some conversation with Mr. McComb on the subject of going deeper; it is not yet certain that it will be necessary. I will attend to the business & do all in my power for the best, but shall be at a loss, how to act without a copy of the agreement or some instructions, to know in what manner the work is to be done, which you’l please to send on as soon as possible as Mr McComb thinks of beginning the foundation in a fortnight. He mentiond that sheds were to be built for holding of oil, I am apprehensive that they wou’d be coverd with sand in a short time, one gale of wind might effectually prevent the keepers getting at oil, if cesterns were fixed in the Light house they wou’d be safer & more convenient & I suppose no extra charge wou’d attend it, they should be lined with lead. Mr. McComb also mentiond a wooden cornice; if it is the case I am afraid it will soon want repairs, the exposed situation of the place woud soon destroy any wood that cou’d be fixed there & shou’d it want repairing, the scaffolding alone will cost more than the differance between a stone & wooden Cornice.
In what manner is the pavement to be laid? If it is to be done on the loose sand without a wall to keep it up, it will be of little use, but if a wall is run about three feet deep and ten feet from the light house, it wou’d add greatly to the safety of the house & the pavement. I thought it my duty to give these informations; but shall follow whatever directions you shall give. I am
Respectfully   Yr. Obt Servt
Thos. Newton Jr.

 